                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA
                                                         CRIMINAL
VERSUS
                                                         NO. 10-27-JWD-EWD
DONALD R. FRANK

                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 173) dated February 27, 2020, to which objection

was filed (Doc. 175);

       IT IS ORDERED that that Petitioner’s Motions to Vacate, Set Aside and Correct

Sentence under 28 U.S.C. §2255 (Docs. 154 & 160) are DENIED WITH PREJUDICE as

untimely.

       IT IS FURTHER ORDERED that the Defendant’s motion for leave of Court Motion

for “Stay” is DENIED as moot (Doc. 175). The Court also construes record document 175

as an objection to the report and recommendation (Doc. 173), and the objection is

OVERRULED.

       Signed in Baton Rouge, Louisiana, on March 13, 2020.

                                               S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
